

Exhibit 10.43


AMENDMENT NUMBER THREE TO
EMPLOYMENT AGREEMENT


This Amendment Number Three is made as of December 30, 2008, to the Employment
Agreement dated as of April 16, 2007 (the “Agreement”), by and between Southern
Community Bank and Trust and Southern Community Financial Corporation and James
C. Monroe (“Officer”).


1.  The Agreement is amended by adding the following Paragraph:


“15.      Compliance with ESSA. To the extent that any payment under this
Agreement would constitute a prohibited parachute payment under Section
111(b)(2)(C) of the Emergency Economic Stabilization Act of 2008 (“EESA”), the
Bank agrees to pay Officer an additional payment equal to the prohibited payment
on July 1, 2012, or if later, the earliest date when Section 111(b)(2)(C) of
EESA no longer prohibits such payment.  Such payment shall be made in a single
lump sum in cash, without interest.  The Officer may be entitled to severance
payments from multiple agreements and plans with the Bank.  The Bank, it its
sole discretion, shall determine which payments shall be delayed in order to
comply with ESSA.   Notwithstanding anything in this paragraph to the contrary,
the additional amounts due under the Agreement shall not be paid if the Treasury
Department or other governmental agency issues guidance subsequent to the date
of this Agreement that would prohibit such payment.  A prohibited parachute
payment shall be interpreted in a manner that is consistent with Notice
2008-TAAP, Notice 2008-94 and all other current or future guidance
issued  pursuant to Section 111(b)(2)(C) of EESA or Section 280G(e) of the
Internal Revenue Code of 1986, as amended.”


2.  No other terms and conditions of the Agreement are affected by this
Amendment.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.


SOUTHERN COMMUNITY BANK AND TRUST
 
By:
/s/ Jeff T. Clark
 
Jeff T. Clark, President
 

OFFICER
 
 /s/ James C. Monroe
(SEAL)
James C. Monroe
 


 
 

--------------------------------------------------------------------------------

 
